
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT ("Agreement"), is made and entered into as of
this 18th day of November, 2002 by and between Click Commerce, Inc., a Delaware
corporation ("Corporation"), and Justin C. Dearborn, an individual residing in
Illinois (the "Executive").

RECITALS

        WHEREAS, the Corporation is engaged in the development, sale and
distribution of interactive computer applications and internet related products
and services involved in partner relationship management and "sell side"
electronic commerce solutions;

        WHEREAS, the Corporation desires to employ Executive as General Counsel
of the Corporation;

        WHEREAS, the Executive desires to be employed by the Corporation at the
salary and benefits provided for herein;

        WHEREAS, the Executive acknowledges and understands that during the
course of his employment, the Executive has and will become familiar with
certain confidential information of the Corporation which is exceptionally
valuable to the Corporation and vital to the success of the Corporation's
business; and

        WHEREAS, the Corporation and the Executive desire to protect such
confidential information from disclosure to third parties or use of such
information to the detriment of the Corporation.

AGREEMENT

        NOW THEREFORE, in consideration of the premises and of the mutual
covenants and agreements hereinafter set forth, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

        1.    Employment. The Corporation hereby agrees to employ the Executive,
and the Executive hereby accepts such employment, as General Counsel of the
Corporation.

        2.    Term. The term of this Agreement shall commence as of November 18,
2002 and shall continue until November 18, 2004 (the "Term"), unless earlier
terminated pursuant to Section 12 of this Agreement.

        3.    Duties. The Executive shall have general responsibility for all
legal and human resource activities of the Corporation, and such other
responsibilities as may be determined by the Chief Executive Officer of the
Corporation or the Board of Directors in accordance with the By-Laws of the
Corporation in effect from time to time, provided that such duties shall at all
times be consistent with the duties normally performed by in house legal counsel
of companies engaged in businesses similar to the business of the Corporation
with similar responsibilities and reporting to the Chief Executive Officer of
the Corporation. The Executive agrees to devote all of his business time,
attention and energies to the diligent performance of his duties hereunder and
will not, during the Term hereof, engage in, accept employment from, or provide
services to any other person, firm, corporation, governmental agency or other
entity that engages in, any activities which, in the opinion of the Board of
Directors, would conflict with or detract from the Executive's capable
performance of such duties.

        4.    Compensation.

        (a)  Base Salary. During the Term of this Agreement, the Executive shall
receive compensation at the annual rate of $150,000 (the "Annual Salary")
payable in equal monthly installments or as otherwise agreed to by the parties.

--------------------------------------------------------------------------------


        (b)  Annual Incentive Bonus. During the Term of this Agreement, the
Executive shall participate in an annual bonus program if and as adopted by the
Corporation as determined by the Compensation Committee of the Board of
Directors in its sole discretion.

        5.    Benefits. During the Term of this Agreement, the Corporation
agrees to provide to the Executive such benefits as are provided generally to
other senior executives of the Corporation from time to time, including, without
limitation, any health, disability, dental, severance benefits, insurance,
defined contribution plan, deferred compensation, profit-sharing, pension, or
other employee benefit policies, programs (including child day-care) or plans
which the Corporation offers generally to senior executives (collectively, the
"Employee Benefits"). Executive shall be entitled to three (3) weeks of vacation
during each twelve (12) month period hereunder. Pursuant to Corporation policy,
Executive shall not be entitled to accrue or carryover unused vacation from any
calendar year to the next calendar year. Executive shall be entitled to
participate in other compensation programs that the Corporation may make
available from time to time.

        6.    Expenses. During the Term of this Agreement, the Executive shall
be reimbursed by the Corporation for all reasonable, ordinary and necessary
out-of-pocket expenses for travel, lodging, meals, entertainment expenses, or
any other similar expenses incurred by the Executive in performing services for
the Corporation to the extent that such expenditures meet the requirements of
the Internal Revenue Code of 1986, as amended (the "Code"), for total or partial
deductibility by the Corporation for federal income tax purposes and are
substantiated and documented by the Executive as required by the Code.

        7.    Non-Disclosure of Confidential Information.

        (a)  The Executive will not during, or for a period of five (5) years
after termination of, this Agreement, in any form or manner, directly or
indirectly, divulge, disclose or communicate to any person, entity, firm,
corporation or any other third party, or utilize for the Executive's personal
benefit or for the benefit of any competitor of the Corporation, any
Confidential Information (as hereinafter defined).

        (b)  For the purposes of this Agreement, the term "Confidential
Information" shall mean, but shall not be limited to, any technical or
non-technical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, designs, processes, procedures, improvements,
models or manuals of the Corporation or which are licensed by the Corporation,
any financial data or lists of actual or potential customers or suppliers of the
Corporation, and any information regarding the Corporation's marketing, sales or
dealer network, which is not generally known to the public through legitimate
origins. The Corporation and the Executive acknowledge and agree that such
Confidential Information is extremely valuable to the Corporation and shall be
deemed to be a "trade secret." In the event that any part of the Confidential
Information becomes generally known to the public through legitimate origins
(other than by the breach of this Agreement by the Executive or by
misappropriation), that part of the Confidential Information shall no longer be
deemed Confidential Information for the purposes of this Agreement, but the
Executive shall continue to be bound by the terms of this Agreement as to all
other Confidential Information.

        (c)  Upon termination of this Agreement for any reason, the Executive
will promptly deliver to the Corporation all correspondence, drawings,
blueprints, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents, including all copies in
any form or media, concerning the Corporation's customers, dealer network,
marketing strategies, products or processes and/or which contains Confidential
Information.

        8.    Covenant-Not-To-Compete. The Executive will not during, or for a
period of two (2) years after termination of, this Agreement, in any form or
manner, directly or indirectly, on his own behalf or in combination with others,
become interested in (as an individual, partner, stockholder, director, officer,
principal, agent, independent contractor, employee, trustee, lender of money or
in any other relation or capacity whatsoever, except as a holder of securities
of a corporation whose securities are publicly traded and which is subject to
the reporting requirements of the Securities Exchange Act of

--------------------------------------------------------------------------------


1934, and then only to the extent of owning not more than two percent (2%) of
the issued and outstanding securities of such corporation), or provide services
similar to those provided to the Corporation for, any business which renders
implementation services or sells products, or proposes to render services or
sell products, that compete with the Business of the Corporation within the
United States, Western Europe or Australia. For purposes of this Agreement, the
"Business" of the Corporation shall mean providing both partner relationship
management and "sell-side" application software electronic commerce solutions
and related implementation services.

        9.    Covenant Not to Solicit.

        (a)  Covenant Not to Solicit Employees. During Executive's employment by
the Corporation and for a period of two (2) years following termination or
cessation of Executive's employment pursuant to this Agreement, Executive agrees
and covenants that he will not, for any reason, directly or indirectly, employ,
solicit or endeavor to entice away from the Corporation or any of its affiliates
(whether for his own benefit or on behalf of another person or entity), or
facilitate the solicitation, employment or enticement of, any employees of
Corporation to work for Executive, any affiliate of Executive or any competitor
of Corporation, nor will Executive otherwise attempt to interfere (to the
Corporation's detriment) in the relationship between the Corporation or any of
its affiliates and any such employees.

        (b)  Covenant Not to Solicit Customers. During Executive's employment
pursuant to this Agreement and for a period of two (2) years following
termination or cessation of Executive's employment, Executive agrees and
covenants that he will not directly or indirectly in any form or manner,
contact, solicit, or facilitate the contacting or solicitation of any Customers
of the Corporation, for the purpose of competing with the Business of the
Corporation. For purposes of this Agreement, a "Customer" of the Corporation
shall mean and refer to (i) each person that has received services or purchased
products from the Corporation or any of its affiliates during the period of
Executive's employment hereunder and (ii) each person or entity formally
solicited by the Corporation to provide services or purchase products during the
period of Executive's employment hereunder.

        10.  Equitable Remedies. In the event that the Executive breaches any of
the terms contained in Sections 7, 8 or 9 of this Agreement, the Executive
stipulates that said breach will result in immediate and irreparable harm to the
business and goodwill of the Corporation and that damages, if any, and remedies
at law for such breach would be inadequate. The Corporation shall therefore be
entitled to apply for and receive from any court of competent jurisdiction an
injunction to restrain any violation of this Agreement and for such further
relief as the court may deem just and proper, and the Executive shall, in
addition, pay to the Corporation, following judgment or other final
determination by such court, the Corporation's costs and expenses in enforcing
such terms (including court costs and reasonable attorneys' fees).

        11.  Continuing Obligation. The obligations, duties and liabilities of
the Executive pursuant to Sections 7, 8 and 9 of this Agreement are continuing,
absolute and unconditional and shall remain in full force and effect as provided
therein despite any termination of this Agreement for any reason whatsoever,
including, without limitation, the expiration of the Term of this Agreement.

        12.  Termination of Employment.

        (a)  Termination by Corporation of Executive for Cause. The Corporation
shall have the right to terminate the Executive's employment at any time for
"cause." For purposes hereof, "cause" shall mean that the Executive has:

(i)been convicted of, or plead nolo contendere to, a felony or crime involving
moral turpitude; or

(ii)committed an act of personal dishonesty or fraud involving personal profit
in connection with the Executive's employment by the Corporation; or

(iii)committed a breach of any material covenant, provision, term, condition,
understanding or undertaking set forth in this Agreement, including, without
limitation, the provisions contained in Sections 7, 8 and 9 hereof; or

--------------------------------------------------------------------------------

(iv)committed an act which the Board of Directors of the Corporation has found
to have involved willful misconduct or gross negligence on the part of the
Executive; or

(v)exhibited documented habitual absenteeism or been unable or repeatedly failed
to perform any reasonable or customary material tasks typically required in
connection with the Executive's employment and position with the Corporation or
its subsidiaries;

provided, however, that no termination under clause (iii) or (v) of this
Section 12(a) shall be effective unless the Executive shall have first received
written notice describing in reasonable detail the basis for the termination and
within 15 days following delivery of such notice the Executive shall have failed
to cure such alleged behavior constituting "cause"; provided, further, that this
notice requirement prior to termination shall be applicable only if such
behavior or breach is capable of being cured. The Corporation shall be obligated
to pay to the Executive the Annual Salary then in effect and the Employee
Benefits payable to the Executive pursuant to this Agreement, accrued up to and
including the date on which the Executive's employment is so terminated.
Thereafter, the Corporation shall have no further obligation whatsoever to the
Executive.

        (b)  Termination by Corporation of Executive Because of Executive's
Disability, Injury or Illness. The Corporation shall have the right to terminate
the Executive's employment if the Executive is unable to perform the duties
assigned to him by the Corporation because of the Executive's disability, injury
or illness (as such terms may be defined under the applicable disability plan
covering the Executive); provided, however, that in the event of such
disability, injury or illness, the Executive's inability to perform such duties
must have existed for (x) the period for eligibility for coverage set forth in
the long-term disability policy maintained by the Corporation, or (y) a total of
six (6) months in any consecutive twelve (12) month period if there is no such
policy in existence, before such termination can be made effective. If the
Corporation shall terminate the Executive's employment pursuant to this
Section 12(b), the Corporation shall be obligated (i) to pay to the Executive
the Annual Salary then in effect payable to the Executive pursuant to this
Agreement, accrued up to and including the date on which the Executive's
employment is so terminated, and (ii) to provide Employee Benefits to the extent
the Executive remains eligible to continue to participate in such Employee
Benefits pursuant to the terms and conditions of such policies, programs or
plans. Notwithstanding anything to the contrary in this Agreement, the
Corporation's obligations to make payments to the Executive shall be reduced by
any amounts actually paid to the Executive pursuant to any disability insurance
payments received by the Executive pursuant to the Employee Benefits or
otherwise.

        (c)  Termination by Corporation as a Result of Executive's Death. The
obligations of the Corporation to the Executive under this Agreement (except as
provided in this Section 12(c)) shall automatically terminate upon the
Executive's death and the Corporation shall then only be obligated to pay to the
Executive's estate the Annual Salary then in effect and the Employee Benefits
payable to the Executive pursuant to this Agreement, accrued up to and including
the date on which the Corporation's obligation to the Executive is so
terminated. Thereafter, the Corporation shall have no further obligation
whatsoever to the Executive. In the event of the Executive's death, any payments
due to the Executive shall be paid to the Executive's estate.

        (d)  Termination of Executive for Any Other Reason. The Corporation
shall have the right to terminate the Executive's employment for any other
reason upon prior written notice to the Executive. In the event of a termination
of the Executive's employment for any reason other than the reasons set forth in
Sections 12(a), 12(b) or 12(c) hereof, (i) the Corporation shall be obligated to
provide twelve (12) months severance or the balance of this Agreement, whichever
is shorter, in equal semi-weekly installments or otherwise as agreed to by the
parties, and (ii) the Corporation shall be obligated to provide the Employee
Benefits, at its expense, if and to the extent the Executive remains eligible to
participate in such Employee Benefits pursuant to the terms and conditions of
such policies, programs or plans, for the remaining period of the Term, or if
Executive is not eligible, then the Corporation shall reimburse Executive for
payments for health care coverage provided pursuant to the Comprehensive Omnibus
Budget Reconciliation Act for the remaining period of the Term. Thereafter, the
Corporation shall have no further obligation whatsoever to the Executive.

--------------------------------------------------------------------------------


        (e)  Termination by Executive. The Executive may resign and terminate
his employment by the Corporation for any reason whatsoever upon thirty
(30) days prior written notice to the Corporation. Thereafter, the Corporation
shall have no obligation to the Executive, except for those obligations provided
as a matter of federal or state law.

        (f)    Good Reason. If, during the Term of this Agreement, the Executive
resigns for Good Reason (as defined below), (i) the Corporation shall be
obligated to provide twelve (12) months severance or the balance of this
Agreement, whichever is shorter, in equal semi-weekly installments or otherwise
as agreed to by the parties, and (ii) the Corporation shall be obligated to
provide the Employee Benefits, at its expense, if any and to the extent the
Executive remains eligible to participate in such Employee Benefits pursuant to
the terms and conditions of such policies, programs or plans, for the remaining
period of the Term, or if Executive is not eligible, then the Corporation shall
reimburse Executive for payments for health care coverage provided pursuant to
the Comprehensive Omnibus Budget Reconciliation Act for the remaining period of
the Term. Thereafter, the Corporation shall have no further obligation
whatsoever to the Executive. For purposes of this Agreement, "Good Reason" shall
mean a requirement by the Corporation that the Executive report for the
performance of his services hereunder on a regular or permanent basis at any
location or office more than fifty (50) miles from Chicago, Illinois.

        13.  Capacity. The Executive hereby represents and warrants that, in
entering into this Agreement, he is not in violation of any contract or
agreement, whether written or oral, with any other person, firm, partnership,
corporation or other entity to which he is a party or by which he is bound and
will not violate or interfere with the rights of any other person, firm,
partnership, corporation or other entity. In the event that such a violation or
interference does occur, or is alleged to occur, notwithstanding the
representation and warranty made hereunder, the Executive shall indemnify the
Corporation from and against any and all manner of expenses and liabilities
incurred by the Corporation or any affiliated company of the Corporation in
connection with such violation or interference or alleged violation or
interference.

        14.  Entire Agreement. This Agreement contains the entire agreement
between the parties and shall not be modified except in writing by the parties
hereto. Furthermore, the parties hereto specifically acknowledge and agree that
this agreement supersedes all prior agreements between the Executive, the
Corporation and its officers, directors, and agents, if any and in whatever
capacity so entered into, whether written or oral, and all such prior
agreements, whether written or oral, shall be of no further force or effect from
and after the date hereof.

        15.  Severability. If any phrase, clause or provision of this Agreement
is declared invalid or unenforceable by a court of competent jurisdiction, such
phrase, clause or provision shall be deemed severed from this Agreement, but
will not affect any other provisions of this Agreement, which shall otherwise
remain in full force and effect. If any restriction or limitation in this
Agreement is deemed to be unreasonable, onerous and unduly restrictive by a
court of competent jurisdiction, it shall not be stricken in its entirety and
held totally void and unenforceable, but shall remain effective to the maximum
extent permissible within reasonable bounds.

        16.  Notices. Any notice, request or other communication required to be
given pursuant to the provisions hereof shall be in writing and shall be deemed
to have been given when delivered in person, on the next business day after
being delivered to a nationally-recognized overnight courier service (for such
next-day delivery) or five (5) days after being deposited in the United States
mail, certified or registered, postage prepaid, return receipt requested and
addressed to the other party at its or his last known address. The address of
any party may be changed by notice in writing to the other party duly served in
accordance herewith.

        17.  Waiver. The waiver by the Corporation or the Executive of any
breach of any term or condition of this Agreement shall not be deemed to
constitute the waiver of any other breach of the same or any other term or
condition hereof.

--------------------------------------------------------------------------------


        18.  Governing Law. This Agreement and the enforcement hereof shall be
governed and controlled in all respects by the internal laws, and not the laws
of conflict, of the State of Illinois.

        19.  Assignment of Inventions. The Executive shall disclose promptly in
writing to a designated representative of the Corporation all material of a
proprietary nature, including, but not limited to, ideas, inventions,
discoveries, improvements, developments, designs, methods, systems, computer
programs, trade secrets or any other intellectual property whether or not
patentable or copyrightable, specifically including, but not limited to,
copyright and mask works, formulae, compositions, products, processes,
apparatus, and new uses of existing materials or machines (hereafter
collectively called "Inventions") made, conceived or first reduced to practice
by the Executive solely or jointly with others while employed by the
Corporation. The Corporation shall be the owner of all property rights in any
such Inventions, including, but not limited to, rights arising from the
obtaining of letters of patent or copyright in respect thereof, which shall be
vested in the Corporation. The Executive will at the Corporation's request
execute any and all assignment, patent or copyright forms and the like, deemed
reasonably necessary by the Corporation, and will assist in drafting of any
description or specification of the Inventions as may be required by the
Corporation to protect the Corporation's rights in and to the Inventions,
including, but not limited to, application(s) for letters of patent. The
Corporation's rights hereunder shall not be limited to this country but shall
extend to any country in the world and shall attach to each Invention
notwithstanding that it is perfected, improved, reduced to specific form or used
after termination the Executive's employment. The Executive agrees to lend such
assistance as he may be able, at the Corporation's request without charge in
connection with any proceedings relating to such letters of patent, trade
secrets, copyright or application thereof, as may be determined by the
Corporation to be reasonably necessary. In such case the Corporation will
reimburse expenses which the Executive may reasonably incur in assisting the
Corporation to obtain, assert, defend and protect such letters of patent, trade
secrets, copyright or other protection.

        20.  Successors. This Agreement is personal to the Executive and shall
not be assignable by the Executive otherwise by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal representatives. The Corporation will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Corporation to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. All references to the Corporation shall
also refer to the any such successor.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


CLICK COMMERCE, INC.
 
EXECUTIVE
By
 
/s/ Michael W. Nelson

--------------------------------------------------------------------------------

Michael W. Nelson
Chief Financial Officer
 
By
 
/s/ Justin C. Dearborn

--------------------------------------------------------------------------------

Justin C. Dearborn


--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.2

